DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .                                 
Claims 1-20 are present for examination.                             

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 02/11/2021 and 11/23/2021, respectively, are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.                           

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 8-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.                           
Claim 8 recites the limitation "the diagnostic module" in line 7.  There is insufficient antecedent basis for this limitation in the claim.                                  
Claims 9-14 are depending on claim 8 and therefore are rejected on the same basis as claim 8.                        

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6, 8-13, 15-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sempe et al (USPN 11,250,617), hereafter as Sempe.                               
RE claims 1, 8 and 15, Sempe discloses that a system, its method and a non-transitory computer readable medium storing instructions executable by at least one processing device, for creating a temporal-spatial dissociation between an ambient visual process and a focal visual process of a user (see figures 1&2&3&4 and its associated depictions), comprising:  a head mounted holographic display device (see figure 1 and column 5 lines 15-30; i.e., the head mounted display device 108 for user 106 to view virtual 3D environment 114); a computing device communicatively coupled to the head mounted holographic display device worn by a user (see figure 1 and column 5 lines 4-30; i.e., the camera control device 102 communicatively coupled to the head mounted display device 108 worn by user 106); a parallactic ambient visual-field enhancing (PAVE) module configured to execute on the computing device (see column 6 lines 32-40, column 5 lines 34-67 and figures 1&2&3; i.e., the simulated camera view finder 208 is the PAVE module configured to execute on the camera control device 102 or server computer 302 to enable user 106 to navigate within the virtual 3D environment 202 through view 204 in figure 2 and navigating within the virtual 3D environment 114 through view 118 in figure 1); the diagnostic module (see column 7 lines 10-36; i.e., the virtual path 112 simulated from physical path 110) when executed:  renders a fixation target and a background located behind the fixation target displayed within the head mounted display device (see figures 1&2 and column 7 lines 6-36, column 6 lines 24-40, column 4 lines 57-67; i.e., the virtual camera 116 is regarded as a fixation object within the virtual 3D environment 202/114, and the view 204/118 is regarded as a background located behind the virtual camera 116, displayed within the head mounted display device 108); and updates the rendering of the background within the head mounted display device, wherein the update comprises a virtual movement of the background behind the fixation target (see figures 1&2&4 and column 7 lines 6-36, column 4 lines 57-67, column 5 lines 15-21, 34-67, column 6 lines 1-7, 24-40, 55-67; i.e., the physical path 110 of camera control device 102 is used to create virtual path 112 in virtual 3D environment 202/114, the view 204/118 is updated progressively as the virtual camera 116 navigating continuously within the virtual 3D environment 202/114, wherein the virtual camera 116 and the virtual 3D environment 202/114 are displayed within the head mounted display device 108, and the movement of the view 204/118 reflecting the virtual movement of the background behind the fixation target which is the virtual camera 116).                          
RE claims 2, 9 and 16, Sempe discloses that wherein the background comprises a pattern of stripes or waves (see figures 1&2&4 and its associated depictions and column 6 lines 24-30, column 4 lines 57-67; i.e., the geometry of objects in the view 118/204 comprising stripes).                       
RE claims 3, 10 and 17, Sempe discloses that wherein the virtual movement comprises a vertical, diagonal, or horizontal movement (see figures 1&2&4 and column 7 lines 10-36; i.e., the virtual path 112/412 simulated from physical path 110 moving in all directions, including vertical, diagonal, or horizontal movements).                             
RE claims 4, 11 and 18, Sempe discloses that wherein the fixation target is stationary (see figures 1&2 and column 7 lines 6-36, column 6 lines 24-40, column 4 lines 57-67; i.e., the virtual camera 116 is regarded as a fixation object within the virtual 3D environment 202/114, and the view 204/118 is regarded as a background located behind the virtual camera 116, displayed within the head mounted display device 108).                                  
RE claims 5, 12 and 19, Sempe discloses that wherein the fixation target comprises a shape or an object (see figures 1&2 and column 7 lines 6-36, column 6 lines 24-40, column 4 lines 57-67; i.e., the virtual camera 116 is an object comprising a shape).                                    
RE claims 6, 13 and 20, Sempe discloses that wherein the fixation target and the background are generated in virtual reality or augmented reality (see figures 1&2 and column 7 lines 6-36, column 6 lines 24-40, column 4 lines 57-67; i.e., the virtual camera 116 is regarded as a fixation object within the virtual 3D environment 202/114, and the view 204/118 is regarded as a background located behind the virtual camera 116, displayed within the head mounted display device 108).                      

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being obvious over Sempe et al (USPN 11,250,617) in view of Padula et al (US 2019/0261847), hereafter as Padula.                      
The applied reference Padula et al (US 2019/0261847) has a common assignee and inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2).                   
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.                           
RE claims 7 and 14, Sempe discloses the invention substantially as claimed.                      
However, Sempe does not specifically that measure, via the PAVE module at the first time, a first degrees of the virtual indicator from the fixation target; measuring, via the PAVE module at the second time, a second degrees of the visual indicator from the fixation target; and computing, via the PAVE module, a delta between the first degrees and the second degrees.                        
From the same field of endeavor, Padula teaches that rendering one or more three dimensional objects within the holographic display device, updating the rendering of the one or more three dimensional objects within the holographic display device, receiving input from a user, wherein the input comprising an indication of alignment of the one or more three dimensional objects based on the virtual movement, and then determining a delta between the relative virtual position between the one or more three dimensional objects and an optimal virtual position (see figure 6 and sections [0033], [0034], [0035], [0036], [0037]).  The motivation of Padula is to correct the vision to best visual acuity of a patient or a user (see section [0006]).                           
Sempe and Padula are combinable because they are from the same field of endeavor.  It would have been obvious to one having ordinary skill in the art before the effective filing date of claimed invention to modify Sempe by including the teachings from Padula in order to correct the vision to best visual acuity of a patient or a user.                                



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.               
An et al (USPN 11,210,816):             
teach that rendering a computer-generated reality environment in a first state using an application that includes multiple processes associated with respective objects of the computer-generated reality environment.                     
Joshi (USPN 10,888,771):           
teaches that pointing at an object in a virtual reality (VR) scene.                       
Any inquiry concerning this communication from the examiner should be directed to FRED TZENG whose telephone number is 571-272-7565.  The examiner can normally be reached on weekdays from 2:0 pm to 10:00 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666.  The fax phone numbers for the organization where this application or proceeding is assigned are 571-273-8300 for regular communications and 571-273-7565 for After Final communications.          
Informal regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).                           
	If you would like assistance from a USPTO Customer Service Representative or 

access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000 (IN USA).                                    
						/FRED TZENG/                                                                                    Primary Examiner, Art Unit 2625                                                                                                                    

FFT
September 06, 2022